Citation Nr: 1420276	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-40 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which denied entitlement to service connection for a low back disability. 

In August 2010, the Veteran appeared at a hearing with a Board Member sitting at the RO.  A transcript of the hearing is of record.  

In an October 2010 decision, the Board remanded this issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2010, the Veteran appeared and testified at a Travel Board hearing in Winston-Salem, North Carolina before a Veterans Law Judge (VLJ).  

In a December 2013 correspondence, the Veteran was informed that the VLJ who held the hearing was no longer employed at the Board.  He was informed that he had a right to another hearing.  In December 2013, the Veteran requested he be scheduled for a hearing. 

Because that VLJ is no longer at the Board, the Veteran is entitled to another hearing with a VLJ who will decide his appeal.  See 38 U.S.C.A. §7107(c) (West 2002); 38 C.F.R. § 20.707 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



